



Exhibit 10.1




CREDIT AGREEMENT
THIS CREDIT AGREEMENT is entered into and effective as of March 28, 2019, by and
between INDEPENDENT BANK CORP., a Massachusetts corporation and a registered
bank holding company (the “Company”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association (the “Lender”).
RECITALS
The Company has requested that the Lender extend to it credit in the aggregate
principal amount not to exceed $125,000,000 in the form of Revolving Loans in
the maximum principal amount of $50,000,000 and a Term Loan in the aggregate
principal amount of $75,000,000. The Lender is willing to extend such credit to
the Company upon all of the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
AGREEMENT
SECTION 1 DEFINITIONS AND TERMS
1.1    Definitions. As used in this Agreement, the following terms have the
following meanings:
“Affiliate” shall mean, as to any Person, any Person directly or indirectly
controlling or controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person directly or indirectly, owns ten percent (10%) or more of any
class of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct, or cause the direction of, the management or
policies of the controlled Person, whether through the ownership of voting
securities, through common directors, trustees or officers, by contract or
otherwise.
“Agreement” shall mean this Credit Agreement, as amended, restated,
supplemented, modified or extended from time to time.
“Alternate Base Rate” shall mean for any day, a rate of interest per annum equal
to the highest of (i) 0.0%, (ii) the Prime Rate for such day minus 1.00%, and
(iii) the Federal Funds Effective Rate for such day minus 0.50% per annum.
“Applicable Margin” shall mean 1.15% for the Revolving Loans and 1.25% for the
Term Loan.
“Average Assets” shall mean, with respect to the Company and the Bank
Subsidiaries on a consolidated basis, the average Total Assets of such entities
as of the most recent four (4) Fiscal Quarters as set forth on the most recent
Call Reports of the Company, and as calculated in accordance with GAAP.
“Average Daily Principal Balance” shall mean, for any Fiscal Quarter (or portion
thereof), the average daily principal balance of the Revolving Loans outstanding
during such Fiscal Quarter (or portion thereof).





--------------------------------------------------------------------------------





“Bank Subsidiary” shall mean Rockland Trust Company, and any Person which is now
or hereafter an “insured depository institution” within the meaning of 12 U.S.C.
Section 1813(c), as amended, and which is now or hereafter “controlled” by the
Company within the meaning of 12 U.S.C. Section 1841(a), as amended.
“BHB” shall mean Blue Hills Bancorp, Inc., a Maryland corporation.
“BHB Merger” shall mean the merger of BHB with and into the Company, with the
Company as the surviving corporation, pursuant to the terms of the BHB Merger
Agreement.
“BHB Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
September 20, 2018 by and among Independent Bank Corp., Rockland Trust Company,
BHB and Blue Hills Bank.
“Borrowing Date” shall mean a date on which Company has requested the funding of
Loans or conversion of interest rates under this Agreement, which date must be a
Business Day and may not be later than one Business Day prior to the Termination
Date.
“Business Day” shall mean a New York Banking Day.
“Call Report” shall mean the quarterly report of income and condition filed by
the Company or Bank Subsidiary on form FR Y-9C, FR Y-9LP or FFIEC 041, as
applicable, with its primary federal regulator.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” shall mean (a) the acquisition by any Person, or two (2) or
more Persons acting in concert, of the beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, but excluding any employee benefit plan of the Company or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) of 20% or more of
the outstanding shares of voting ownership interests of the Company on a fully
diluted basis, or (b) the lease, sale or transfer or other disposition of all or
substantially all of the assets of the Company in one or a series of
transactions to any Person, or two (2) or more Persons acting in concert.
“Change of Control” shall not include, however, any of the foregoing
transactions among Subsidiaries of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute, together with the regulations and published interpretations
thereunder, in each case as in effect from time to time.
“Company” has the meaning set forth in the preamble to this Agreement.





--------------------------------------------------------------------------------







“Default” shall mean an event which with the giving of notice or the passage of
time or both would constitute an Event of Default.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“EDGAR” shall mean the Electronic Data Gathering, Analysis and Retrieval system
of the United States Securities and Exchange Commission.
“Employee Plan” shall mean any savings, profit sharing, or retirement plan or
any deferred compensation contract or other plan maintained for employees of the
Company or its Subsidiaries and covered by Title IV of ERISA, including, without
limitation, any “multiemployer plan” as defined in ERISA.
“Environmental Law” shall mean any local, state or federal law or other statute,
law, ordinance, rule, code, regulation, decree or order, presently in effect or
hereafter enacted, promulgated or implemented governing, regulating or imposing
liability or standards of conduct concerning the use, treatment, generation,
storage, disposal, discharge or other handling or release of any Hazardous
Substance.
“Environmental Liability” shall mean all liability arising under, resulting from
or imposed by any Environmental Law and all liability imposed under common law
with respect to the use, treatment, generation, storage, disposal, discharge or
other handling or release of any Hazardous Substance.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute, together with the regulations and published
interpretations thereunder, in each case as in effect from time to time.
“Event of Default” shall have the meaning assigned in Section 7.1.
“Excluded Taxes” means, in case of the Lender, Taxes imposed on its net income,
gross profit or other similar measures, franchise Taxes, branch profits Taxes,
and other similar taxes imposed on the Lender.
“FDIC” shall mean the Federal Deposit Insurance Corporation and any successor
thereof.
“Federal Funds Effective Rate” shall mean, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the Lender from
three (3) Federal funds brokers of recognized standing selected by the Lender in
its sole discretion.
“Fiscal Quarter” shall mean any of the quarterly accounting periods of the
Company, ending on the last day of March, June, September and December of each
calendar year.
“Fiscal Year” shall mean any of the annual accounting periods of the Company
ending on December 31 of each calendar year.
“FRB” shall mean the Board of Governors of the Federal Reserve System.





--------------------------------------------------------------------------------





“GAAP” shall mean those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board and the
Securities and Exchange Commission acting through appropriate boards or
committees thereof for all periods so as to properly reflect the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries.
“Government Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), and any corporation or other entity owned or controlled through
stock or capital ownership or otherwise, by any of the foregoing and including,
without limitation, each Regulatory Authority.
“Hazardous Substance” shall mean any pollutant, contaminant, waste, or toxic or
hazardous chemicals, wastes or substances, including, without limitation,
asbestos, urea formaldehyde insulation, petroleum, PCB’s, air pollutants, water
pollutants, and other substances defined as hazardous or toxic in, or subject to
regulation under, the Compre-hensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9061 et seq., Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., the Toxic Substance Control Act of 1976,
as amended, 15 U.S.C. § 2601 et seq., the Solid Waste Disposal Act, 42 U.S.C.
§ 3251 et seq., the Clean Air Act, 42 U.S.C. § 1857 et seq., the Clean Water
Act, 33 U.S.C. § 1251 et seq., Emergency Planning and Community Right to Know
Act, 42 U.S.C. § 11001, et seq., or any other statute, rule, regulation or order
of any Government Authority having jurisdiction over the control of such wastes
or substances, including without limitation the United States Environmental
Protection Agency, the United States Nuclear Regulatory Agency, and any
applicable state department or county department of health or similar entity.
“Holding Company Indebtedness” shall mean all (a) indebtedness of the Company
for borrowed money; (b) indebtedness for the deferred purchase price of property
or services for which the Company is liable, contingently or otherwise, as
obligor, guarantor or otherwise, excluding (x) trade payables incurred in the
ordinary course of business, and (y) any working capital adjustments or
indemnification obligations in respect of Permitted Acquisitions which are to be
paid in cash when calculated and not deferred (but including any “earn-out” or
other similar payment obligation payable in connection with a Permitted
Acquisition (solely to the extent the amount of such “earn-out” or other similar
payment obligation has become certain and is no longer contingent)); (c)
commitments by which the Company assures a creditor against loss, including,
without limitation, contingent reimbursement obligations with respect to letters
of credit; (d) obligations of the Company which are evidenced by notes,
acceptances or other instruments; (e) indebtedness guaranteed in any manner by
the Company, including, without limitation, guaranties in the form of an
agreement to repurchase or reimburse; (f) obligations under leases which are or
should be, in accordance with GAAP, recorded as capital leases for which
obligations the Company is liable, contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which obligations the Company assures a
creditor against loss; (g) unfunded obligations of the Company to any Employee
Plan; (h) liabilities secured by any Lien on any Property owned by the Company
even though it has not assumed or otherwise become liable for the payment
thereof; and (i) other liabilities or obligations of the Company which would, in
accordance with GAAP, be included on the liability portion of a balance sheet,
including, without limitation, Rate Management Transactions.
“Indebtedness” shall mean all (a) indebtedness for borrowed money;
(b) indebtedness for the deferred purchase price of property or services for
which the Company or a Subsidiary is liable, contingently or otherwise, as
obligor, guarantor or otherwise, excluding (x) trade payables incurred in the
ordinary course of business, and (y) any working capital adjustments or
indemnification obligations in respect of Permitted Acquisitions to be paid in
cash when calculated and not deferred (but including any “earn-out” or other





--------------------------------------------------------------------------------





similar payment obligation payable in connection with a Permitted Acquisition
(solely to the extent the amount of such “earn-out” or other similar payment
obligation has become certain and is no longer contingent)); (c) commitments by
which the Company or a Subsidiary assures a creditor against loss, including,
without limitation, contingent reimbursement obligations with respect to letters
of credit; (d) obligations which are evidenced by notes, acceptances or other
instruments; (e) indebtedness guaranteed in any manner by the Company or a
Subsidiary, including, without limitation, guaranties in the form of an
agreement to repurchase or reimburse; (f) obligations under leases which are or
should be, in accordance with GAAP, recorded as capital leases for which
obligations the Company or a Subsidiary is liable, contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations the Company
assures a creditor against loss; (g) unfunded obligations of the Company or a
Subsidiary to any Employee Plan; (h) liabilities secured by any Lien on any
Property owned by the Company or any Subsidiary even though it has not assumed
or otherwise become liable for the payment thereof; and (i) other liabilities or
obligations of the Company and its Subsidiaries which would, in accordance with
GAAP, be included on the liability portion of a balance sheet, including,
without limitation, Rate Management Transactions.
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Company or its Subsidiaries under any
Related Document, other than Excluded Taxes and Other Taxes.
“Indemnitee” has the meaning set forth in Section 5.9 hereof.
“Lender” has the meaning set forth in the preamble to this Agreement.
“LIBOR Rate” shall mean an annual rate equal to the Applicable Margin plus the
greater of (a) zero percent (0%) and (b) the one-month LIBOR rate quoted by the
Lender from Reuters Screen LIBOR01 Page or any successor thereto which may be
designated by Lender as provided below, which shall be that one-month LIBOR rate
in effect two New York Banking Days prior to the Reprice Date, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation, such rate to be reset monthly on each Reprice Date. If the initial
advance under any Note occurs other than on the Reprice Date, the initial
one-month LIBOR rate shall be that one-month LIBOR rate in effect two New York
Banking Days prior to the date of the initial advance, which rate plus the
percentage described above shall be in effect until the next Reprice Date. The
Lender’s internal record of applicable interest rates (including without
limitation Lender’s designation of any successor interest rate index if the rate
index described above shall become temporarily unavailable or shall cease to
exist) shall be determinative in the absence of manifest error.
“LIBOR Rate Loans” shall mean Loans to the extent LIBOR Rate is the base rate of
interest for such Loans under this Agreement.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, collateral
deposit arrangement, encumbrance, lien (statutory or other), deed of trust,
charge, preference, priority, security interest or other security agreement or
preferential arrangement of any kind or nature whatsoever including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the uniform
commercial code or comparable law of any jurisdiction.
“Loan Account” shall mean an account on the books of the Lender in which the
Lender will record, pursuant to Section 2.4, the Obligations, payments made upon
the Obligations, and other advances, debits and credits pertaining to the
Obligations.





--------------------------------------------------------------------------------





“Loan Loss Reserves” shall mean, as of any date of determination, the loan loss
reserves of the Company on a consolidated basis as of such date.
“Loan/Rate Conversion Request” shall mean a Loan/Rate Conversion Request
completed by the Company substantially in the form of Exhibit A hereto.


“Loans” shall mean the Revolving Loans and the Term Loan.


“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the business or financial condition of the Company
and its Subsidiaries taken as a whole, (b) any material adverse event resulting
from actions by Regulatory Authorities, which has had a material effect on the
Company and its Subsidiaries, taken as a whole, (c) a material adverse effect
upon the rights and remedies of the Lender under this Agreement or any Related
Document, or (d) a material impairment of the ability of the Company to perform
its payment obligations under this Agreement or any Related Document to which it
is a party. A Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of an individual event and all other then existing events
would result in a Material Adverse Effect.
“Maximum Available Commitment” shall mean an amount, if any, equal to the excess
of the Revolving Loan Commitment minus the outstanding principal amount of all
Revolving Loans.
“MNB” shall mean MNB Bancorp, Inc., a Massachusetts corporation.
“MNB Merger” shall mean the merger of MNB with and into the Company, with the
Company as the surviving corporation, pursuant to the terms of the MNB Merger
Agreement.
“MNB Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
May 29, 2018 by and among Independent Bank Corp., Rockland Trust Company, MNB
and The Milford National Bank and Trust Company.
“Negative Pledge Agreement” shall mean the Negative Pledge Agreement, in the
form of Exhibit B hereto, by and between the Company and the Lender, as amended,
supplemented, modified, extended or restated from time to time, pursuant to
which the Company shall agree not to pledge or grant a lien on the stock of any
Bank Subsidiary to any Person.
“Net Income” or “Net Loss” shall mean, for any period, the net after-tax income
(or net loss) of a Person on a consolidated basis determined in accordance with
GAAP, excluding the after-tax effect of the sum of (a) any net earnings of any
Subsidiary which are unavailable for the payment of dividends, (b) interest in
any net earnings of Persons in which a Person has an ownership interest, other
than Subsidiaries, not actually received, (c) gains or losses resulting from the
sale of investments or other capital assets (other than transactions of any Bank
Subsidiary in the ordinary course of business), and (d) gains on acquisitions
arising from the acquisition method of accounting for business combinations.
“New York Banking Day” shall mean any date (other than a Saturday or Sunday) on
which commercial banks are open for business in New York, New York.
“Non-Performing Assets” shall mean, at any time, the sum of all Non-Performing
Loans plus OREO of the Company on a consolidated basis.
“Non-Performing Loans” shall mean, at any time, the aggregate principal amount
(including any capitalized interest) of all nonaccruing loans of the Company on
a consolidated basis plus the aggregate





--------------------------------------------------------------------------------





principal amount of all loans of the Company on a consolidated basis that are
ninety (90) days or more past due and still accruing minus the portion of any
such loan which is guaranteed by the United States of America minus loans
reported as “covered assets” in the applicable quarterly financial statements
filed with the appropriate Governmental Agency and which relate to loss-share
arrangements with the FDIC minus troubled debt restructurings (so long as such
troubled debt restructurings continue to accrue interest).
“Notes” shall mean the Revolving Credit Note, the Term Note, and any note(s) or
obligation(s) issued in substitution, replacement, renewal, amendment or
restatement thereof.
“Obligations” shall mean the Revolving Loans, the Term Loans, all mandatory
prepayments, all costs and expenses payable to the Lender hereunder or under the
Related Documents, and all liabilities of the Company to the Lender under this
Agreement and the Related Documents; provided that for the avoidance of doubt,
only liabilities and Holding Company Indebtedness of the Company, and not any
liabilities or Indebtedness of any Subsidiary of the Company, shall be included
as Obligations.
“OREO” shall mean, with respect to the Company on a consolidated basis, all real
estate other than premises owned or controlled by the Company and its
consolidated Subsidiaries and direct and indirect investments of the Company and
Subsidiaries in real estate ventures, in each case to the extent included in
OREO Amount.
“OREO Amount” shall mean, with respect to the Company on a consolidated basis as
of any date of determination, 100% of the aggregate principal amount set forth
in item 3.g. on Schedule RC-M of the quarterly Consolidated Reports of Condition
and Income for A Bank with Domestic Offices Only - Federal Financial Institution
Examination Counsel Form 041 most recently filed by the Company with the
appropriate Regulatory Authorities.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Related Document.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereof.
“Permitted Acquisition” means the acquisition of BHB, MNB and any other
transaction or series of related transactions for the purpose of or resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of a Person, or of any business or division of a Person, (b) the
acquisition of in excess of 50% of the equity interests of any Person or
otherwise causing any Person to become a Subsidiary of the Company, or (c) a
merger or consolidation or any other combination with another Person consummated
on or after the date of this Agreement by the Company or any of its Subsidiaries
to the extent that, other than with respect to the acquisition of BHB or MNB,
each of the following conditions shall have been satisfied:
(a)such transaction is an acquisition of a Person or of assets that are located
in the United States and the acquisition does not, on a pro forma basis together
with all other such acquisitions during the preceding 12 month period (other
than the BHB Merger and the MNB Merger), constitute more than 50% of the
Company’s consolidated assets;


(b)any such transaction shall be on a non-hostile basis and approved by the
board of directors (or other equivalent governing body) of all the parties to
the transaction and all other material governmental approvals shall have been
obtained;





--------------------------------------------------------------------------------







(c)all of the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be permitted for a bank holding
company or a Massachusetts state bank;


(d)immediately after giving effect to such transaction, no Default or Event of
Default shall exist;


(e)after giving effect to such transaction, each of the representations and
warranties in this Agreement and each other Related Document is true and correct
in all material respects (or, in the case of any such representation or warranty
that is qualified as to materiality or Material Adverse Effect, true and correct
in all respects) on the date of the consummation of such transaction (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date);


(f)the Company shall not, as a result of or in connection with any such
acquisition, assume or incur any Indebtedness, except to the extent any such
assumed or incurred Indebtedness is expressly permitted pursuant to Section 6.2;
and


(g)the Company shall have furnished to Lender at least three (3) Business Days
prior to the consummation of such acquisition (as such time may be shortened by
the Lender, acting in its sole discretion) (i) a certificate of the Company
demonstrating on a pro forma basis compliance with the financial covenants set
forth in this Agreement as of the most recent quarter for which financial
statements have been delivered to Lender pursuant to Section 5.3, and (ii)
copies of such other agreements, instruments and other documents as Lender
reasonably shall request.


“Permitted Liens” shall mean: (a) Liens for Taxes, assessments, or governmental
charges, carriers’, warehousemen’s, repairmen’s, mechanics’, materialmen’s and
other like Liens, which are either not delinquent or are being contested in good
faith by appropriate proceedings which will prevent foreclosure of such Liens,
and against which adequate reserves have been provided; (b) easements,
restrictions, minor title irregularities and similar matters which have no
material adverse impact upon the ownership and use of the affected Property; (c)
Liens or deposits in connection with worker’s compensation, unemployment
insurance, social security or other insurance or to secure customs duties,
public or statutory obligations in lieu of surety, stay or appeal bonds, or to
secure performance of contracts or bids, other than contracts for the payment of
money borrowed, or deposits required by law as a condition to the transaction of
business or other Liens or deposits of a like nature made in the ordinary course
of business; (d) [Reserved]; (e) Liens evidenced by capital leases, conditional
sales, purchase money Liens or other title retention agreements on machinery and
equipment (acquired in the ordinary course of business and otherwise permitted
to be acquired hereunder) which are created at the time of the acquisition of
Property solely for the purposes of securing the Indebtedness incurred to
finance the cost of such Property, provided no such Lien shall extend to any
Property other than the Property so acquired and identifiable proceeds; (f)
government deposit security pledges; (g) liens and pledges made in connection
with repurchase agreements entered into by any Bank Subsidiary; (h) Liens
existing on any asset of any Person at the time such Person is acquired by or is
combined with any of the Company’s Subsidiaries (including pursuant to a
Permitted Acquisition), provided the Lien was not created in contemplation of
that event; (i) Liens on Property required by Regulation W promulgated by the
Federal Reserve System; (j) Liens in the ordinary course of business in favor of
any Federal Reserve Bank or the United States Treasury; (k) Liens in the
ordinary course of business in favor of any Federal Home Loan Bank; (l) Liens
incidental to the conduct of business or ownership of Property of any of the
Company’s Subsidiaries which do not in the aggregate materially detract from the
value of the Property of the Company’s





--------------------------------------------------------------------------------





Subsidiaries or materially impair the use thereof in business operations; (m)
Liens arising solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights and remedies as to
deposit accounts, securities accounts or other funds maintained with a
depository institution; (n) Liens existing on the date hereof and described in
Schedule 1.1; (o) Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books; (p) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements; (q) Liens securing Rate Management Transactions and
any other rate swaps, basis swaps, forward rate transactions, commodity swaps,
commodity options, equity or equity index swaps, equity or equity index options,
bond options, interest rate options, foreign exchange transactions, cap
transactions, floor transactions, collar transactions, forward transaction,
currency swap transactions, cross-currency rate swap transactions, currency
option or any other similar transactions, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures; (r) Liens securing cash management services, including without
limitation, credit cards, credit card processing services, debit cards, purchase
cards, stored value cards, automated clearing house or wire transfer services,
or treasury management, including controlled disbursement, consolidated account,
lockbox, overdraft, return items, sweep and interstate depository network
services; (s) deposits to secure the performance of bids, trade contracts,
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (t) landlord’s or other like Liens arising
in the ordinary course of business which secure payment of obligations not more
than 60 days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books; (u) Liens arising out of judgments, attachments or
awards not resulting in an Event of Default; (v) Liens on property rented to, or
leased by, the Company or any Subsidiary pursuant to a sale and leaseback
transaction not prohibited by this Agreement; (w) Liens or leases or licenses or
sublicenses or subleases by the Company or any Subsidiary as licensor, lessor,
sublicensor or sublessor of any of such Person’s property, including
intellectual property, on customary terms entered into in the ordinary course of
business so long as such leases or licenses do not, individually or in the
aggregate, (i) interfere in any material respect with the ordinary conduct of
the business of the Company or any Subsidiary or (ii) materially impair the use
(for its intended purposes) or the value of the property subject thereto; (x)
Liens in the ordinary course of business on specific items of inventory or other
goods, and proceeds thereof, of any Person securing such Person’s obligations in
respect of bankers’ acceptances, tender, bid, judgment, appeal, performance or
governmental contract bonds, surety bonds and completion guarantees, surety,
standby letters of credit and warranty and contractual service obligations of a
like nature, trade letters of credit and documentary letters of credit and
similar bonds or guarantees provided by the Company or any Subsidiary of the
Company; (y) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided that such extension, renewal or replacement Lien
shall be limited to all or a part of the property which secured the Lien so
extended, renewed or replaced (plus improvements on such property); and (z)
other Liens not securing Indebtedness for borrowed money or letters of credit
and as to which the aggregate amount secured thereby does not exceed $1,000,000.


“Person” shall mean an individual, partnership, corporation, limited liability
company, partnership, firm, enterprise, business trust, joint stock company,
trust, unincorporated association, joint venture, Government Authority or other
entity of whatever nature.
“Prime Rate” shall mean a rate per annum equal to the prime rate of interest
announced from time to time by the Lender or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.





--------------------------------------------------------------------------------





“Property” shall mean any interest of any Person of any kind in property or
assets, whether real, personal, mixed, tangible or intangible, wherever located,
and whether now owned or subsequently acquired or arising and in the products,
proceeds, additions and accessions thereof or thereto.
“Rate Management Transaction” shall mean any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between the Company
and the Lender or any of its Affiliates which is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
“Regulation” shall mean any federal, state or international law, governmental or
quasi-governmental rule, regulation, policy, guideline or directive (including
but not limited to the Dodd-Frank Wall Street Reform and Consumer Protection Act
and enactments, issuances or similar pronouncements by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices or any similar authority and any successor thereto) that
applies to the Lender.
“Regulatory Authority” shall mean any state, federal or other Government
Authority, agency or instrumentality, including, without limitation, the FDIC,
the FRB, the Massachusetts Division of Banks, and the Securities and Exchange
Commission, responsible for the examination and oversight of the Company and
each Bank Subsidiary.
“Related Documents” shall mean the Revolving Credit Note, the Negative Pledge
Agreement, the Term Note, and all other instruments, agreements, certificates,
and other documents executed by or on behalf of the Company in connection with
any of the Obligations or the loan transactions contemplated under this
Agreement, all as amended, restated, supplemented, modified or extended from
time to time.
“Reprice Date” shall mean the first day of each month.
“Requirements of Law” shall mean as to any matter or Person, the Certificate or
Articles of Incorporation and Bylaws or other organizational or governing
documents of such Person, and any law (including, without limitation, any
Environmental Law), ordinance, treaty, rule, regulation, order, decree,
determination or other requirement having the force of law relating to such
matter or Person and, where applicable, any interpretation thereof by any
Government Authority.
“Restricted Payments” shall mean (a) dividends or other distributions by the
Company or any Subsidiary based upon the equity interests of the Company or any
Subsidiary (except (i) dividends payable to the Company or any Subsidiary by any
Subsidiary and (ii) dividends payable solely in equity interests of the
Company), and (b) any other distribution by the Company in respect of the equity
interests of the Company, whether now or hereafter outstanding, either directly
or indirectly, whether in cash or property or otherwise.
“Return on Average Assets” shall mean the ratio of Net Income to Average Assets,
as determined on a consolidated basis for the Company and the Bank Subsidiaries
and prepared in accordance with GAAP and in a manner consistent with the most
recent report(s) delivered to any relevant Government Authority pursuant to any
Call Report or other information required to be delivered to any Government
Authority, expressed as a percentage.
“Revolving Credit Note” shall mean the promissory note from the Company to the
Lender in





--------------------------------------------------------------------------------





the form of Exhibit C evidencing the Revolving Loans, as amended, restated,
supplemented, modified, extended or restated from time to time.


“Revolving Loan Commitment” shall mean an aggregate principal amount not to
exceed $50,000,000.


“Revolving Loans” shall mean the loans to the Company pursuant to Section 2.1 of
this Agreement and evidenced by the Revolving Credit Note.


“Subordinated Indebtedness” shall mean any Indebtedness of the Company the
payment of which is subordinated to payment of the Obligations to the written
satisfaction of the Lender. For the avoidance of doubt, the Company’s (i)
Fixed-to-Floating Rate Subordinated Notes due November 15, 2024 in the original
principal amount of $35,000,000, and (ii) 4.75% Fixed-to-Floating Rate
Subordinated Notes due 2029, each constitute Subordinated Indebtedness.
“Subsidiary” shall mean as to any Person, a Bank Subsidiary, a corporation,
limited liability company, partnership, association, joint venture or other
entity of which shares of stock, membership interests or other voting interests
having voting power (other than stock having such power only by reason of the
happening of a contingency that has not occurred) sufficient to elect a majority
of the board of directors or other managers of such entity are at the time
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.
“Tangible Capital” shall mean, as of any date of determination, total common
stockholders’ equity, plus preferred stock, plus surplus, plus retained
earnings, plus accumulated comprehensive income and other equity capital
components, plus Loan Loss Reserves, plus capital qualified notes and debentures
(to the extent such instruments qualify as capital), minus, goodwill and other
intangible assets.
“Tax” or “Taxes” shall mean any present and future taxes, duties, levies,
imposts, deductions, fees, assessments, charges or withholdings or other
governmental charge or levy (including any withholding tax) upon a Person or
upon its assets, revenues, income or profits, and any and all liabilities with
respect to the foregoing, including interest, additions to tax and penalties
applicable thereto.


“Term Loan” shall mean the term loan to the Company pursuant to Section 2.2 of
this Agreement and evidenced by the Term Note.


“Term Note” shall mean the promissory note from the Company to the Lender in the
form of Exhibit D evidencing the Term Loan, as amended, restated, supplemented,
modified, extended or restated from time to time.


“Termination Date” shall mean (i) with respect to the Revolving Loans, March 28,
2020, and (ii) with respect to the Term Loan, March 28, 2022 or, in any case,
such earlier date on which the Obligations shall terminate as provided in this
Agreement.


“Total Assets” shall mean, with respect to any Person, the total assets of such
Person, as set forth or reflected, or as should be set forth or reflected, on
the most recent balance sheet of such Person, prepared in accordance with GAAP.
“Total Risk-Based Capital Ratio” shall mean, as of any date of determination,
the Total Risk-Based Capital Ratio determined in accordance with the rules and
regulations of the appropriate Regulatory Authority as from time to time in
effect, and any successor or other regulation or official interpretation of said
Regulatory Authority relating thereto.





--------------------------------------------------------------------------------





“Unused Fee Percentage” shall mean 0.20%.
1.2    Accounting and Financial Determinations.
(a)    To the extent applicable and except as otherwise specified in this
Agreement, where the character or amount of any asset or liability or item of
income or expense is required to be determined, or any accounting computation is
required to be made, for the purpose of this Agreement, such determination or
calculation shall be made on a consolidated basis so as to include Company and
each Subsidiary in each such calculation and shall be made in accordance with
GAAP; provided, however, that if any change in GAAP from those applied in the
preparation of the financial statements referred to in Section 5.3 is occasioned
by the promulgation of rules, regulations, pronouncements and opinions by or
required by the Financial Accounting Standards Board or the Securities and
Exchange Commission (or its boards or committees or successors thereto or
agencies with similar functions), the effective date of which change is after
the date hereof, and such change results in a change in the method of
calculation of financial covenants, standards or terms found in Section 5.10,
the parties hereto agree to enter into good faith negotiations in order to amend
such provisions so as to reflect such changes with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such changes as if such changes had not been made; and provided, further,
that until such time as the parties hereto agree upon such amendments, such
financial covenants, standards and terms shall be construed and calculated as
though no change had taken place.
(b)    All regulatory determinations and calculations made in connection with
the determination of the status of the Company and any Bank Subsidiary as well
capitalized under Section 5.10 hereof, shall be made in accordance with the
laws, rules, regulations and interpretations thereof by the Government Authority
charged with interpretations thereof, as in effect on the date of such
determination or calculation, as the case may be.
(c)    When used herein, the term “financial statement” shall include balance
sheets, statements of income, statements of stockholders’ equity, statements of
cash flows and the notes and schedules thereto, and each reference herein to a
balance sheet or other financial statement of the Company shall be to a
statement prepared on a consolidated basis, unless otherwise specified.
1.3    Interpretation. The words “hereof,” “herein” and “hereunder” and words of
a similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section, Schedule
and Exhibit references contained in this Agreement are references to sections,
schedules and exhibits in or to this Agreement unless otherwise specified. Any
reference in any Section or definition to any clause is, unless otherwise
specified, to such clause of such Section or definition.
1.4    Other Terms. Except as otherwise specifically provided, each accounting
term used herein shall have the meaning given to it under GAAP. Terms defined in
other Sections of this Agreement shall have the meanings set forth therein.
SECTION 2 AMOUNTS AND TERMS OF OBLIGATIONS
2.1    Revolving Loans.
(a)    Prior to the Termination Date, and so long as no Default has occurred and
is continuing, the Lender agrees, on the terms and conditions set forth in this
Agreement, to extend to the Company Revolving Loans from time to time in amounts
not to exceed in the aggregate at any one time outstanding the Revolving Loan
Commitment. Subject to the terms of this Agreement, the Company may borrow,
repay (in whole or





--------------------------------------------------------------------------------





in part) and reborrow the Revolving Loans prior to the Termination Date for
Revolving Loans. The Revolving Loans made by the Lender shall be evidenced by
the Revolving Credit Note.
(b)    Prior to an Event of Default, and except as otherwise provided herein,
each Revolving Loan shall bear interest on the unpaid principal balance before
maturity (whether upon demand, acceleration, default or otherwise) at the rate
per annum equal to the LIBOR Rate, or the Alternate Base Rate, if specified in a
Loan/Rate Conversion Request. Interest shall be computed daily based on the
actual number of days elapsed and a year of 360 days.
(c)    From the date of the first Revolving Loan and until all Revolving Loans
are paid in full, the Company shall pay to the Lender all accrued and unpaid
interest on each Revolving Loan on the first Business Day of each month
commencing on the first Business Day of May, 2019 and on the first Business Day
of each month thereafter. The Lender may debit to the Company’s Loan Account all
unpaid and accrued interest on the Revolving Loans when due without prior notice
to or consent of the Company.
(d)    Notwithstanding anything to the contrary herein, all outstanding unpaid
principal and accrued interest on the Revolving Loans shall be due and payable
to the Lender on the Termination Date for the Revolving Loans.
(e)    Each Revolving Loan shall be in the principal amount of the lesser of (i)
$100,000 or a multiple thereof, and (ii) the Maximum Available Commitment. Upon
fulfillment of the conditions specified in Section 4 hereof, the Lender shall
promptly deposit the amount of such Revolving Loan in an account of the Company
designated by the Company to be used for such purpose.
2.2    Term Loan.
(a)    On the date hereof, the Lender agrees to extend to the Company the Term
Loan in an aggregate principal amount of $75,000,000. The Term Loan shall be
subject to all of the terms and conditions set forth in this Agreement. The Term
Loan made by the Lender shall be evidenced by the Term Note.
(b)    Prior to an Event of Default, and except as otherwise provided herein,
the Term Loan shall bear interest on the unpaid principal balance before
maturity (whether upon demand, acceleration, default or otherwise) at the rate
per annum equal to the LIBOR Rate, or the Alternate Base Rate, if specified in a
Loan/Rate Conversion Request. Interest shall be computed daily based on the
actual number of days elapsed and a year of 360 days.
(c)    The Company shall pay to the Lender all accrued and unpaid interest on
the Term Loan on the first Business Day of each month commencing on the first
Business Day of May, 2019 after the funding of the Term Loan and on the first
Business Day of each month thereafter. The Lender may debit to the Company’s
Loan Account all unpaid and accrued interest on the Term Loan when due without
prior notice to or consent of the Company. The Company shall pay principal
outstanding under the Term Note in equal quarterly installments of $4,687,500.00
each payable commencing on the first Business Day of July 2020 after the funding
of the Term Loan and on the first Business Day of each October, January, April
and July thereafter. Amounts paid or prepaid on the Term Loan may not be
reborrowed.
(d)    Notwithstanding anything to the contrary herein, all outstanding unpaid
principal and accrued interest on the Term Loan shall be due and payable to the
Lender on the Termination Date for the Term Loan.
2.3    Interest After Default. After an Event of Default, upon the written
notice of the Lender, each of the Obligations shall bear interest at the rate of
two percent (2.0%) per annum in excess of the applicable





--------------------------------------------------------------------------------





rates set forth in this Agreement. In no event shall the interest rate under the
Notes exceed the highest rate permitted by law.
2.4    Loan Account. The Lender will enter as a debit to the Loan Account the
aggregate principal amount of each Obligation as disbursed or issued from time
to time. The Lender shall also record in the Loan Account, in accordance with
the Lender’s customary accounting practices, all accrued interest and all other
charges, expenses and other items properly chargeable to the Company hereunder
or under the Related Documents, all payments made by the Company with respect to
the Obligations, and all other debits and credits. Not more frequently than once
each month, the Lender shall render a statement of account of the Loan Account
(including a statement of the outstanding principal balance of the Loans,
accrued and unpaid interest on the Loans, accrued fees and expenses and the
applicable interest rate for each Loan) which statement shall be considered
correct and accepted by the Company and conclusively binding upon the Company
absent manifest error, unless the Company notifies the Lender to the contrary
within 30 days the Company’s receipt of such statement; provided, however, that
the Lender is entitled to adjust the Company’s Loan Account for any manifest
errors and Company may notify Lender that any such adjusted statement is not
correct and/or is not accepted within 30 days of the Company’s receipt of such
adjusted statement.
2.5    Payments. All payments by the Company of principal, interest, fees and
other Obligations shall be made in Dollars in same day funds, without defense,
setoff, counterclaim, reduction or deduction, and free of any restriction or
condition, and delivered to the Lender not later than 2:00 PM (New York time) on
the date due, it being understood and agreed that funds received by the Lender
after such time on any date shall be deemed to have been paid by the Company on
the next succeeding Business Day. Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, such payment may
be made on the next succeeding Business Day in Dollars in same day funds, and
such extension of time shall in such case be included in the computation of
payment of interest on the Notes.
2.6    Prepayments.
(a)    Optional Prepayments. Subject only to the payment of any amounts required
by Sections 2.9, 2.10, 2.12 or 2.13 hereof, the Company may, at its option and
at any time, prepay the Revolving Loans and the Term Loan in whole or in part
without premium or penalty; provided, however, that any prepayment of a Loan
shall be in a principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof, or, if less, the entire principal amount thereof then
outstanding. Prepayments of the Term Loan shall be applied as directed by the
Company, and in the absence of any such designation, shall be applied to
principal payments in inverse order of maturity.
(b)    Mandatory Prepayments.
(i)    At any time that the aggregate principal amount of Revolving Loans
outstanding hereunder exceeds the Revolving Loan Commitment, the Company shall
immediately pay the amount of such excess in immediately available funds,
together with interest accrued on the amount of such payment.
(ii)    In the event that the BHB Merger is not consummated within ten (10)
Business Days following the initial borrowing under this Agreement (as such date
may be extended in writing by the Lender to the date that is twenty (20)
Business Days following the initial borrowing under this Agreement), the Company
shall immediately pay the entire outstanding principal amount of the Revolving
Loans and the Term Loan, plus any accrued but unpaid interest thereon.
2.7    General Provisions Applicable to Loans.





--------------------------------------------------------------------------------





(a)    The Company may (i) obtain Revolving Loans, or (ii) request that the
Revolving Loans and/Term Loan be converted to a different interest rate by
submitting a Loan/Rate Conversion Request in writing, including but not limited
to submissions via facsimile, emails and/or documents in electronic format. Such
request shall be received by the Lender by (x) with respect Revolving Loans
bearing interest at the Alternate Base Rate, 11:00 a.m. (New York time) on the
Borrowing Date set forth in the applicable Loan/Rate Conversion Request and (y)
with respect to Revolving Loans bearing interest at the LIBOR Rate, 2:00 p.m.
(New York time) two (2) New York Banking Days before the Borrowing Date set
forth in the Loan/Rate Conversion Request and, in each case, shall specify, as
applicable (i) a Borrowing Date, (ii) the amount of the Revolving Loan
requested, and (iii) whether the applicable Loans will be LIBOR Rate Loans or
bear interest by reference to the Alternate Base Rate. Each Loan shall accrue
interest at the LIBOR Rate or the Alternate Base Rate, as specified in the
Loan/Rate Conversion Request until a subsequent Loan/Rate Conversion Request
shall be submitted under this Section. Once submitted, each Loan/Rate Conversion
Request shall be irrevocable and no Loan/Rate Conversion Request may be
modified, altered or amended without the prior written consent of the Lender.
(b)    The Company may, upon three (3) calendar days’ prior written notice to
the Lender, permanently reduce or terminate the aggregate amount of the
Revolving Loan Commitment; provided, that, no such reduction or termination
shall reduce the aggregate amount of the Revolving Loan Commitment to an amount
less than the aggregate unpaid principal balance of the Revolving Credit Note on
the effective date of such reduction. Each reduction in the Revolving Loan
Commitment shall be in a minimum amount of $1,000,000 and in integral multiples
of $1,000,000 above such minimum (or if less, the entire then remaining amount
of the Revolving Loan Commitment).




2.8    No Obligation to Extend or Forbear. The Company acknowledges and agrees
that the Lender: (a) upon execution hereof, has no duty or obligation of any
kind to, and has made no representations of any kind or nature that the Lender
will, extend credit or any other kind of financial accommodations to the Company
after the Termination Date, or forbear at any time from the exercise of any of
its rights or remedies under this Agreement, the Related Documents and
applicable law; and (b) may at any time, in its sole and absolute discretion,
exercise whatever rights and remedies the Lender may have under this Agreement,
the Related Documents and applicable law. All Obligations shall be due in full
on the Termination Date without further notice or demand.
2.9    Increased Costs
(a)Increased Costs Generally
. If any Change in Law shall: (i) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, the Lender (except any reserve requirement reflected in the
LIBOR Rate); (ii) subject the Lender to any Taxes (other than Indemnified Taxes,
Excluded Taxes, and Other Taxes) on the Loans, or (iii) impose on the Lender or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans; and in any case the result of any of
the foregoing is to increase the cost to the Lender of making, converting to,
continuing or maintaining any Loan or of maintaining its obligation to make any
Loan, or to reduce the amount of any sum received or receivable by the Lender
hereunder (whether of principal, interest or any other amount), then, upon
request of the Lender, the Company will pay to the Lender such additional amount
or amounts as will compensate the Lender for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or any lending office of the Lender or the Lender’s holding
company, if any, regarding capital or





--------------------------------------------------------------------------------





liquidity requirements, has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Loan
Commitment or the Loans to a level below that which the Lender or the Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Company
will pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.
2.10    Certificates for Reimbursement; Delay in Requests. A certificate of the
Lender setting forth the amount or amounts necessary to compensate the Lender or
its holding company, as the case may be, as specified in Section 2.9 and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay the Lender the amount shown as due on any such certificate within 10
days after receipt thereof. Failure or delay on the part of the Lender to demand
compensation pursuant to Section 2.9 shall not constitute a waiver of the
Lender’s right to demand such compensation; provided that the Company shall not
be required to compensate the Lender pursuant to Section 2.9 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions, and of the Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
2.11    Availability of Types of Advances; Adequacy of Interest Rate.
(a)    If the Lender determines that (i) deposits of a type and maturity
appropriate to match fund LIBOR Rate advances are not available to the Lender in
the relevant market, or (ii) the interest rate applicable to LIBOR Rate advances
is not ascertainable or does not adequately and fairly reflect the cost of
making or maintaining LIBOR Rate Loans, then the Lender shall suspend the
availability of LIBOR Rate advances and require any affected LIBOR Rate Loans to
be repaid or converted to Alternate Base Rate advances, subject to the payment
of any funding indemnification amounts required by Section 2.12.
(b)    Notwithstanding the foregoing, in the event the Lender determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.11(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 2.11(b) or a
Governmental Authority having jurisdiction over the Lender has made a public
statement identifying a specific date after which such interest settlement rate
shall no longer be used for determining interest rates for loans, then the
Lender and the Company shall seek to jointly agree upon an alternate rate of
interest to the LIBOR Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and the Lender and the Company shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Until an alternate
rate of interest shall be determined in accordance with this Section 2.11(b),
(x) any request pursuant to Section 2.7 that requests the conversion of any
advance to, or continuation of any advance as, a LIBOR Rate Loan shall be
ineffective and any such advance shall be continued as or converted to, as the
case may be, an Alternate Base Rate advance, and (y) if any request pursuant to
Section 2.7 requests a LIBOR Rate Loan, such advance shall be made as an
Alternate Base Rate advance. If the alternate rate of interest determined
pursuant to this Section 2.11(b) shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
2.12    Funding Indemnification. If (a) a LIBOR Rate advance is not made on the
date specified by the Company for any reason other than default by the Lender,
or (b) the Company fails to borrow, convert,





--------------------------------------------------------------------------------





continue or prepay any LIBOR Rate advance on the date specified in any notice
delivered pursuant hereto, the Company will indemnify the Lender for the
Lender’s costs, expenses and Interest Differential (as determined by the Lender)
incurred as a result of such prepayment. The term “Interest Differential” shall
mean that sum equal to the greater of zero or the financial loss incurred by the
Lender resulting from prepayment, calculated as the difference between the
amount of interest the Lender would have earned (from the investments in money
markets as of the borrowing date of such advance) had prepayment not occurred
and the interest the Lender will actually earn (from like investments in money
markets as of the date of prepayment) as a result of the redeployment of funds
from the prepayment. Because of the short-term nature of this facility, the
Company agrees that Interest Differential shall not be discounted to its present
value. The Company hereby acknowledges that the Company shall be required to pay
Interest Differential with respect to any portion of the principal balance paid
or that becomes due before its scheduled due date, whether voluntarily,
involuntarily, or otherwise, including without limitation any principal payment
made following default, demand for payment, acceleration, collection
proceedings, bankruptcy or other insolvency proceedings, eminent domain,
condemnation or otherwise. Such prepayment fee shall at all times be an
Obligation as well as an undertaking by the Company to the Lender whether
arising out of a voluntary or mandated prepayment.
2.13
    Taxes.



(a)Any and all payments by or on account of any obligation of the Company or any
Subsidiary under any Related Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law requires the deduction or withholding of any Tax from any such
payment, then the applicable Company or Subsidiary shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the applicable Company or Subsidiary shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.13) the
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.


(b)The Company and Subsidiaries shall timely pay to the relevant Governmental
Authority in accordance with applicable law or at the option of the Lender
timely reimburse it for the payment of, any Other Taxes.


(c)The Company and Subsidiaries shall indemnify the Lender, within fifteen (15)
days after demand therefor, for the full amount of any Indemnified Taxes and
Other Taxes (including Indemnified Taxes and Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.13) payable or paid by
the Lender or required to be withheld or deducted from a payment to the Lender
and any reasonable expenses arising therefrom or with respect thereto; provided;
however, if the Company reasonably believes that such Indemnified Taxes and
Other Taxes were not correctly or legally imposed or asserted by the relevant
Governmental Authority, then the Lender shall cooperate (at the Company’s
expense) with the Company’s reasonable efforts to reduce or eliminate such
Indemnified Taxes or Other Taxes. A certificate as to the amount of such payment
or liability delivered to the Company by the Lender shall be conclusive absent
manifest error.


(d)As soon as practicable after any payment of Taxes by the Company or
Subsidiary to a Governmental Authority pursuant to this Section 2.13, the
Company shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.





--------------------------------------------------------------------------------







(e)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.13 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority as the result of
any act or omission by the indemnifying party) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (e), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (e) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(f)Each party’s obligations under this Section 2.13 shall survive any assignment
of rights by, or the replacement of, the Lender, the termination of the
Revolving Loan Commitment and the repayment, satisfaction or discharge of all
obligations under any Related Document.


2.14Lender Statements; Survival of Indemnity. The Lender shall deliver a written
statement of the Lender to the Company as to the amount due, if any, under
Section 2.9, 2.10, 2.12 or 2.13. Such written statement shall set forth in
reasonable detail the calculations upon which the Lender determined such amount
and shall be final, conclusive and binding on the Company in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a LIBOR Rate Loan shall be calculated as though the Lender
funded its LIBOR Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
LIBOR Rate applicable to such Loan, whether in fact that is the case or not.
Unless otherwise provided herein, the amount specified in the written statement
of the Lender shall be payable on demand after receipt by the Company of such
written statement. The obligations of the Company under Sections 2.9, 2.10, 2.12
and 2.13 shall survive payment of the Obligations and termination of this
Agreement.


2.15    Illegality. If the Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for the
Lender or its applicable lending office to make, maintain, or fund advances
whose interest is determined by reference to the LIBOR Rate, or to determine or
charge interest rates based upon the LIBOR Rate, or any Governmental Authority
has imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, upon
notice thereof by the Lender to the Company,  any obligation of the Lender to
make or continue LIBOR Rate advances or to convert Alternate Base Rate advances
to LIBOR Rate advances shall be suspended until the Lender notifies the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice,  the Company shall, upon demand from the Lender, prepay
or, if applicable, convert all LIBOR Rate Loans to the Alternate Base Rate,
either on the next succeeding interest payment date, if the Lender may lawfully
continue to maintain such LIBOR Rate Loans to such day, or immediately, if the
Lender may not lawfully continue to maintain such LIBOR Rate Loans. Upon any
such prepayment or conversion, the Company shall also pay accrued interest on
the amount so prepaid or converted, together with any additional amounts
required pursuant to Section 2.12.





--------------------------------------------------------------------------------





SECTION 3 REPRESENTATIONS AND WARRANTIES
In order to induce the Lender to enter into this Agreement and make and incur
the Obligations as herein provided, the Company hereby represents and warrants
to the Lender as follows:
3.1    Organization, Qualification and Subsidiaries. The Company is lawfully
existing and in good standing as a Massachusetts corporation and as a registered
bank holding company under the Bank Holding Company Act of 1956. The Company and
each Subsidiary are lawfully existing and in good standing under the laws of
their respective jurisdiction of incorporation or organization, and are duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so would reasonably be expected to have a Material Adverse
Effect. The Company has the corporate power and authority and all necessary
licenses, permits and franchises to borrow hereunder, and the Company and each
Subsidiary has the corporate power and authority and all necessary licenses,
permits and franchises to own its assets and conduct its business as presently
conducted. All of the issued and outstanding capital stock of the Company and
each of its Subsidiaries has been validly issued and is fully paid and
non‑assessable. Except as set forth on Schedule 3.1 attached hereto, as of the
date hereof, (a) the Company has no Subsidiaries; and (b) the Company does not
own, directly or indirectly, more than 25% or $10,000,000, whichever is greater,
of the total outstanding shares of any class of capital stock of any other
Person.
3.2    Financial Statements. The Company’s year-end audited financial statements
for December 31, 2018, audited by Ernst & Young LLP were prepared in accordance
with GAAP consistently applied throughout the applicable period, excepting any
change in accounting methodology and/or business combination reporting resulting
from the adoption of new accounting guidance, and present fairly the financial
condition of the Company and its consolidated Subsidiaries as of such dates and
the results of its operations and cash flows for the periods then ended and
subject to year-end adjustments and lack of footnotes. The balance sheets and
footnotes in the case of any audited financial states thereto show all known
material liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the respective dates thereof in accordance with GAAP. There
has been no Material Adverse Effect since the date of the latest audited
statements. The Fiscal Year of the Company and each Subsidiary begins on
January 1.
3.3    Authorization. The making, execution, delivery and performance of this
Agreement and the Related Documents by the Company have each been duly
authorized by all necessary corporate action. The valid execution, delivery and
performance of this Agreement, the Related Documents and the transactions
contemplated hereby and thereby, are not and will not be subject to any
approval, consent or authorization of any Government Authority. This Agreement
and the Related Documents are the valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
except to the extent enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws from time to time in
effect which affect creditors’ rights generally; (b) legal and equitable
limitations on the availability of injunctive relief, specific performance, and
other equitable remedies, and (c) general principles of equity and applicable
laws or court decisions limiting the enforceability of particular provisions.
3.4    Absence of Conflicting Obligations. The making, execution, delivery and
performance of this Agreement and the Related Documents, and compliance with
their respective terms, do not violate or constitute a default, breach or
violation under (a) except as would not reasonably be expected to result in a
Material Adverse Effect, any Requirements of Law or (b) any material covenant,
indenture, deed, lease, contract, agreement, mortgage, deed of trust, note or
instrument to which the Company or any of its Subsidiaries is a party or by
which it is bound.





--------------------------------------------------------------------------------





3.5    Taxes. The Company has, and its Subsidiaries have, filed all federal,
state, foreign and local Tax returns which were required to be filed, except (a)
those returns for which the due date has not lapsed or has been validly
extended; and (b) any returns with respect to which the failure to file would
not be expected to have a Material Adverse Effect on the Company or its
Subsidiaries. The Company has, and its Subsidiaries have, paid or made
provisions for the payment of all Taxes, assessments, fees and other
governmental charges owed, and no material Tax deficiencies have been proposed,
threatened or assessed against the Company or its Subsidiaries. The federal
income Tax liability of the Company and its Subsidiaries has been paid for all
taxable years up to and including the taxable year ended December 31, 2017, and
there is no pending or, to the best of the Company’s knowledge, threatened
material Tax controversy or dispute as of the date hereof.
3.6    Absence of Litigation. There is no pending or, to the knowledge of the
Company, threatened litigation or administrative proceeding at law or in equity
which would reasonably be expected to have a Material Adverse Effect.
3.7    Accuracy of Information. All information, certificates, statements or
reports given or made by the Company to the Lender in connection with or
pursuant to this Agreement and the Related Documents were accurate, true and
complete in all material respects when given, and did not contain any untrue
statement or omission of a material fact necessary to make the statements herein
or therein not materially misleading in the light of the circumstances made when
given; provided that, with respect to projected financial information provided
by the Company, the Company represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
3.8    Ownership of Property. The Company and each of its Subsidiaries has good
and marketable title to all of its material Property, including, without
limitation, the Property reflected in the Company’s consolidated balance sheets
most recently delivered to or received by the Lender. There are no material
Liens of any nature on any of the Property of the Company and its Bank
Subsidiaries except Permitted Liens. All Property useful or necessary in the
Company’s and its Subsidiaries’ business, whether leased or owned, is in
adequate condition and, to the best of the Company’s knowledge conforms to all
applicable Requirements of Law, except as would not reasonably be expected to
result in a Material Adverse Effect. The Company and each Subsidiary owns (or is
licensed to use) and possesses all such patents, trademarks, trade names,
service marks, copyrights and rights with respect to the foregoing as are
reasonably necessary for the conduct of the businesses of the Company and such
Subsidiaries as now conducted and proposed to be conducted without, individually
or in the aggregate, any infringement upon rights of other Persons, except, in
each case, as would not reasonably be expected to result in a Material Adverse
Effect.
3.9    Federal Reserve Regulations. The Company and its Subsidiaries will not,
directly or indirectly use any proceeds of the Obligations to: (a) purchase or
carry any “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 C.F.R. 221, as amended); (b) extend
credit to other Persons for any such purpose or refund Indebtedness originally
incurred for any such purpose, except in compliance with all Requirements of
Law; or (c) otherwise take or permit any action which would involve a violation
of Section 7 of the Securities Exchange Act of 1934, as amended, or any
regulation of the Board of Governors of the Federal Reserve System.
3.10    ERISA. The Company and each of its Subsidiaries and anyone under common
control with the Company under Section 4001(b) of ERISA is in compliance in all
material respects with the applicable provisions of ERISA and, except where any
such occurrence would not cause a Material Adverse Effect: (a) no “prohibited
transaction” as defined in Section 406 of ERISA or Section 4975 of the Code has
occurred; (b) no “reportable event” as defined in Section 4043 of ERISA has
occurred; (c) no “accumulated funding deficiency” as defined in Section 302 of
ERISA (whether or not waived) has occurred; (d) except as would not be
reasonably likely to result in a Material Adverse Effect or as otherwise listed
on Schedule 3.10, there





--------------------------------------------------------------------------------





are no unfunded vested liabilities of any Employee Plan administered by the
Company or its Subsidiaries; and (e) the Company and its Subsidiaries or the
plan sponsor has timely filed all returns and reports required to be filed for
each Employee Plan.
3.11    Not an Investment Company. The Company is not (a) an “investment
company” or a company “controlled by an investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (b) a “holding company” or
a “subsidiary” of a “holding company” or an “affiliate” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 2005.
3.12    No Defaults. Except as would not reasonably be expected to result in a
Material Adverse Effect, neither the Company nor any Subsidiary is in default
under or in violation of (a) any Requirements of Law, (b) any covenant,
indenture, deed, lease, agreement, mortgage, deed of trust, note or other
instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound, or to which any of its Property is subject,
or (c) any Indebtedness.
3.13    Environmental Laws. The business of the Company and each of its
Subsidiaries has been operated in all material respects in compliance with all
Environmental Laws and neither the Company nor any Subsidiary is subject to any
known Environmental Liability relating to the conduct of its business or the
ownership of its Property and no facts or circumstances are known by the Company
to exist which would give rise to such Environmental Liabilities, except for
such Environmental Liabilities that in the aggregate would not cause a Material
Adverse Effect. No notice has been served on the Company or any Subsidiary
claiming any violation of Environmental Laws, asserting Environmental Liability
or demanding payment or contribution for Environmental Liability or violation of
Environmental Laws which would cause a Material Adverse Effect.
3.14    Labor Matters. There are no labor disputes between the Company or any
Subsidiary, and any of its employees which individually or in the aggregate,
would be reasonably likely to result in a Material Adverse Effect.
3.15    Reserved.
3.16    Solvency. The Company and its Subsidiaries, taken as a whole, are not
“insolvent,” nor will the Company’s incurrence of loans, direct or contingent,
to repay the Obligations render the Company and its Subsidiaries, taken as a
whole, “insolvent.” For purposes of this Section 3.16, a corporation is
“insolvent” if (a) the “present fair salable value” (as defined below) of its
assets is less than the amount that will be required to pay its probable
liability on its existing debts and other liabilities (including contingent
liabilities) as they become absolute and matured; (b) its property constitutes
unreasonably small capital for it to carry out its business as now conducted and
as proposed to be conducted including its capital needs; (c) it intends to, or
believes that it will, incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be received by it
and amounts to be payable on or in respect of debt of it), or the cash available
to it after taking into account all of its other anticipated uses of the cash is
anticipated to be insufficient to pay all such amounts on or in respect of its
debt when such amounts are required to be paid; or (d) it believes that final
judgments against it in actions for money damages will be rendered at a time
when, or in an amount such that, it will be unable to satisfy any such judgments
promptly in accordance with their terms (taking into account the maximum
reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered), or the cash
available to it after taking into account all other anticipated uses of its
cash, is anticipated to be insufficient to pay all such judgments promptly in
accordance with their terms. For purposes of this Section 3.16, the following
terms have the following meanings: (i) the term “debts” includes any legal
liability, whether matured or unmatured, liquidated, absolute, fixed or
contingent, (ii) the term “present fair salable value” of assets means the
amount





--------------------------------------------------------------------------------





which may be realized, within a reasonable time, either through collection or
sale of such assets at their regular market value and (iii) the term “regular
market value” means the amount which a capable and diligent businessman could
obtain for the property in question within a reasonable time from an interested
buyer who is willing to purchase under ordinary conditions.
3.17    Bank Holding Company. Except as would not be reasonably likely to result
in a Material Adverse Effect, the Company has complied with all federal, state
and local laws pertaining to bank holding companies, including without
limitation the Bank Holding Company Act of 1956, as amended.
3.18    FDIC Insurance. The deposits held by each Bank Subsidiary of the Company
are insured by the FDIC to the maximum extent permitted by applicable federal
law, and except as would not reasonably be likely to result in a Material
Adverse Effect, no event, act or omission has occurred which would adversely
affect the status of any Bank Subsidiary as an FDIC-insured bank.
3.19    Investigations. Neither the Company nor any Bank Subsidiary is (a) to
its knowledge, under investigation by any Regulatory Authority or any other
Government Authority which would cause a Material Adverse Effect, or (b)
operating under any material formal or informal restrictions or understandings
imposed by or agreed to in connection with any Regulatory Authority or any other
Government Authority which would cause a Material Adverse Effect.
SECTION 4 CONDITIONS PRECEDENT TO OBLIGATIONS
4.1    Initial Obligations. The obligation of the Lender to make the initial
Loans is conditioned on the Lender receiving, prior to or on the date of the
Lender’s first extension of credit, each of the following items in form, detail
and content reasonably satisfactory to the Lender and its counsel:
(a)the executed Revolving Credit Note and Term Note;


(b)the executed Negative Pledge Agreement;


(c)to the extent any Revolving Loans are being borrowed, an executed Loan/Rate
Conversion Request;


(d)a certificate of the secretary or an assistant secretary of the Company
certifying (i) an attached complete and correct copy of its bylaws; (ii) an
attached complete and correct copy of resolutions duly adopted by the Company’s
board of directors which have not been amended since their adoption and remain
in full force and effect, authorizing the execution, delivery and performance of
this Agreement and the Related Documents to which it is a party; (iii) an
attached complete and correct copy of its articles of incorporation and
certification that its articles of incorporation or charter have not been
amended since the date of the last date of amendment thereto indicated on the
certificate of the secretary of state; (iv) as to the incumbency and specimen
signature of each officer executing this Agreement and all other Related
Documents to which it is a party, and including a cer-tification by another
officer as to the incumbency and signature of the secretary or assistant
secretary executing the certificate; (v) that there are no material Liens of
record on the Property of the Company or any Bank Subsidiary other than
Permitted Liens;


(e)an opinion of counsel for the Company in form and substance reasonably
satisfactory to the Lender and its counsel;


(f)certificates of status or good standing for the Company issued by the Office
of the Secretary of State of incorporation or organization and certified copies
of the Articles of Organization for





--------------------------------------------------------------------------------





the Company, all issued by the Office of the Secretary of State of incorporation
within thirty (30) days of the date hereof;


(g)the Company shall have paid an upfront commitment fee for the Term Loan equal
to $75,000, including any portion of such fee paid prior to closing; and


(h)there shall not exist any Default or Event of Default under Section 5.10 of
this Agreement;


(i)Lender shall have received (i) audited financial statements of the Company
and BHB for the prior three completed fiscal years ended at least 90 days prior
to the date of this Agreement; and (ii) unaudited financial statements of the
Company and BHB for each subsequent fiscal quarter ended at least 45 days prior
to the date of this Agreement;


(j)there shall not have occurred, after December 31, 2017, any change or
development or combination of changes or developments which, individually or in
the aggregate, has had or is reasonably expected to have a Material Adverse
Effect (as defined in the BHB Merger Agreement) with respect to the Company and
its Subsidiaries;


(k)Lender shall have received a copy of the definitive BHB Merger Agreement. The
terms of the BHB Merger Agreement shall be reasonably satisfactory to Lender (it
being acknowledged that the “execution copy” version of the BHB Merger Agreement
received by counsel to Lender and acknowledged by such counsel as the applicable
version thereof for purposes of this parenthetical, is satisfactory to Lender).


(l)the BHB Merger shall have been consummated, or is scheduled to be consummated
within ten (10) Business Days following the initial borrowing under this
Agreement, in accordance with the BHB Merger Agreement in all material respects,
and no provision of the BHB Merger Agreement shall have been waived, amended,
supplemented or otherwise modified (including any consent thereunder) in a
manner materially adverse to Lender without the consent of Lender (such consent
not to be unreasonably withheld, delayed or conditioned);


(m)Lender shall have received all such information as is reasonably requested by
Lender to the extent necessary for Lender to comply with anti-money laundering
laws and regulations;


(n)all governmental and shareholder approvals necessary to consummate the BHB
Merger shall have been obtained;


(o)the representations of the Company contained in Sections 3.1 and 3.3 of this
Agreement shall be true and correct in all material respects (except for
representations and warranties that are already qualified by materiality, which
representations and warranties shall be true and correct after giving effect to
such materiality qualifier); and


(p)the Merger Agreement Representations shall be true and correct in all
material respects. For purposes of this condition, the “Merger Agreement
Representations” shall mean the representations made by or on behalf of BHB
and/or Blue Hills Bank in the BHB Merger Agreement as are material to the
interests of Lender, but only to the extent that the Company has the right to
terminate their respective obligations under the BHB Merger Agreement (or
decline to consummate the BHB Merger) as a result of a breach of such
representations.







--------------------------------------------------------------------------------





4.2    Subsequent Obligations. In addition to the terms and conditions otherwise
contained herein, the obligation of the Lender to make or incur subsequent
Obligations is subject to the satisfaction, on the date of making or incurring
each such Obligation, of the following conditions:
(a)All of representations and warranties of the Company contained in this
Agreement and the Related Documents shall be true and accurate in all material
respects as if made on such date, except to the extent that, such
representations and warranties that specifically relate to an earlier date, in
which case they shall be true and accurate in all material respects as of such
earlier date, and except that the representations and warranties contained in
Section 3.2 shall be deemed to refer to the most recent financial statements
furnished pursuant to Section 5.3;


(b)receipt by the Lender of a Loan/Rate Conversion Request executed by the
Company;


(c)[Reserved];


(d)there shall not exist on such date any Default and no Default shall occur as
the result of the making or incurring of such Obligation;


(e)the aggregate principal amount of all Revolving Loans outstanding together
with the amount of any Revolving Loan requested shall not exceed the Revolving
Loan Commitment; and


(f)each of the Related Documents shall remain in full force and effect.
SECTION 5 AFFIRMATIVE COVENANTS
The Company covenants and agrees to and for the benefit of the Lender, that,
from and after the date of this Agreement and until the Termination Date and
until the entire amount of all Obligations to the Lender are paid in full (other
than contingent indemnification obligations for which no claim has been made),
it shall and shall cause each Subsidiary to:
5.1    Corporate Existence; Compliance With Laws; Maintenance of Business;
Taxes. (a) Maintain its corporate existence, licenses, permits, rights and
franchises, except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect; (b) comply in all material respects with all
Requirements of Law, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (c) conduct its business
substantially as now conducted and proposed to be conducted; and (d) pay before
the same become delinquent and before penalties accrue thereon, all Taxes,
assessments and other government charges against it and its Property, and all
other liabilities except to the extent and so long as the same are being
contested in good faith by appropriate proceedings, with adequate reserves
having been provided, except where the failure to do so would not be expected to
have a Material Adverse Effect.
5.2    Maintenance of Property; Insurance.
(a)Keep all Property material to its business, useful and necessary in its
business, whether leased or owned, in adequate condition, ordinary wear and tear
excepted.


(b)Maintain with good, reputable and financially sound insurance underwriters
insurance of such nature and in such amounts as is customarily maintained by
companies engaged in the same or similar business and such other insurance as
may be required by law or as may be reasonably required in writing by the
Lender, including without limitation insurance coverage by the FDIC with respect
to the Bank Subsidiaries. Upon the Lender’s request, the Company shall furnish
copies of all such insurance policies or a certificate





--------------------------------------------------------------------------------





evidencing that the Company has complied with the requirements of this paragraph
on the date hereof and on each renewal date of such policies.


5.3    Financial Statements; Notices. Maintain an adequate system of accounting
in accordance with sound accounting practice, and furnish to the Lender such
information respecting the business, assets and financial condition of the
Company and its Subsidiaries as the Lender may reasonably request and, without
request, furnish to the Lender:
(a)as soon as available, and in any event within fifty (50) days after the end
of each Fiscal Quarter (excluding any Fiscal Quarter that completes a Fiscal
Year), financial statements including the balance sheet for the Company and its
Subsidiaries as of the end of each such Fiscal Quarter and statements of income,
changes in shareholders’ equity and cash flows of the Company and its
Subsidiaries for each such Fiscal Quarter and for that part of the Fiscal Year
ending with such Fiscal Quarter, setting forth in each case, in comparative
form, figures for the corresponding periods in the preceding Fiscal Year
certified as true, correct and complete, subject to review and normal year‑end
adjustments, by the chief financial officer, president, treasurer or controller
of the Company. The Lender agrees that posting to EDGAR of the Form 10-Q for the
Company for each Fiscal Quarter will meet all financial statement delivery
requirements of this Section 5.3(a);


(b)as soon as available, and in any event within seventy-five (75) days after
the close of each Fiscal Year, a copy of the detailed annual audit report for
such year and accompanying financial statements for the Company and its
Subsidiaries as of the end of such year, containing balance sheets and
statements of income, changes in shareholders’ equity and cash flows for such
year and for the previous Fiscal Year, as audited by independent certified
public accountants of recognized standing selected by the Company and
satisfactory to the Lender, which report shall be accompanied by (i) the
unqualified opinion of such accountants to the effect that the statements
present fairly, in all material respects, the financial position of the Company
as of the end of such year and the results of its operations and its cash flows
for the year then ended in conformity with GAAP; and (ii) a certificate of such
accountants stating that their audit disclosed no Default or that their audit
disclosed a Default and specifying the same and the action taken or proposed to
be taken with respect thereto. The Lender agrees that the posting to EDGAR of
the Form 10-K for the Company for each Fiscal Year will meet all financial
statement delivery requirements of this Section 5.3(b);
(c)as soon as available, and in any event within fifty (50) days after the end
of each Fiscal Quarter (excluding any Fiscal Quarter that completes a Fiscal
Year) and seventy-five (75) days after the end of each Fiscal Year, copies of
the Company’s quarterly Parent Company Only Financial Statements for Large Bank
Holding Companies - FR Y-9LP and Consolidated Financial Statements for Bank
Holding Companies - FR Y-9C prepared by the Company in compliance with the
requirements of each applicable Regulatory Authority, all prepared in accordance
with the requirements imposed by the applicable Regulatory Authorities. The
Lender agrees that the posting to the applicable Regulatory Authority’s website
of the Parent Company Only Financial Statements for Large Bank Holding Companies
- FR Y-9LP and Consolidated Financial Statements for Bank Holding Companies - FR
Y-9C for the Company will meet all report delivery requirements of this Section
5.3(c);


(d)as soon as available, and in any event within fifty (50) days after the end
of each Fiscal Quarter (excluding any Fiscal Quarter that completes a Fiscal
Year) and seventy-five (75) days after the end of each Fiscal Year, the
certificate of the chief financial officer, president, treasurer or controller
of the Company substantially in the form of Exhibit E hereto, among other
things: (i) showing the calculations of the financial covenants contained herein
(which shall be based on the relevant financial information contained in the
applicable Call Report); (ii) stating that a review of the activities of the
Company during such period





--------------------------------------------------------------------------------





has been made under his supervision to determine whether the Company has
observed, performed and fulfilled each and every covenant and condition in this
Agreement and the Related Documents; and (iii) stating that no Default has
occurred and is continuing (or if a Default has occurred and is continuing,
describing such Default in reasonable detail and specifying the nature thereof
and the period of existence thereof and the steps, if any, being undertaken to
correct the same);


(e)as soon as available, and in any event within five (5) Business Days of
filing, a copy of each other filing and report made by the Company with or to
any securities exchange or the Securities and Exchange Commission, and of each
communication from the Company to its equity holders generally. The Lender
agrees that the posting to EDGAR of any such communication will meet all filing
and report delivery requirements of this Section 5.3(e);


(f)as soon as available, and in any event within fifty (50) days after the end
of each Fiscal Quarter, the complete Call Report prepared by Company and/or each
Bank Subsidiary at the end of such Fiscal Quarter in compliance with the
requirements of each applicable Regulatory Authority, all prepared in accordance
with the requirements imposed by the applicable Regulatory Authorities. The
Lender agrees that the posting to the applicable Regulatory Authority’s website
of the Call Report for the Company and each Bank Subsidiary will meet all report
delivery requirements of this Section 5.3(f);


(g)as soon as available, and in any event within five (5) days, but without
duplication of any other requirements set forth in this Section 5.3, a copy of
all periodic reports which are required by law to be furnished to any Regulatory
Authority having jurisdiction over the Company or any Bank Subsidiary
(including, without limitation, Federal Reserve Bank reports, but excluding any
report which applicable law or regulation prohibits the Company or a Bank
Subsidiary from furnishing to the Lender). The Lender agrees that the posting to
the applicable Regulatory Authority’s website for the Company and each Bank
Subsidiary will meet all report delivery requirements of this Section 5.3(g);
and


(h)promptly upon learning of the occurrence of any of the following, and subject
in each case to applicable Requirements of Law, written notice thereof,
describing the same in reasonable detail and the steps being taken with respect
thereto: (i) the occurrence of any Default or Event of Default; and (ii) any
event which has had a Material Adverse Effect on the Company.
All financial statements referred to herein shall be complete and correct in all
material respects and shall be prepared in reasonable detail and on a
consolidated and consolidating basis in accordance with GAAP, applied
consistently throughout all accounting periods, excepting any change in
accounting methodology and/or business combination reporting resulting from the
adoption of new accounting guidance.
5.4    Inspection of Property and Records. Subject to applicable Requirements of
Law, at any time during business hours following reasonable notice, as often as
may be reasonably desired and at the Company’s expense, permit representatives
of the Lender to visit the Company’s and its Subsidiaries’ Property, to
reasonably examine the Company’s and its Subsidiaries books and records and to
reasonably discuss the Company’s and its Subsidiaries’ affairs, finances and
accounts with its respective officers and independent certified public
accountants (who shall be instructed by the Company to comply with reasonable
requests of the Lender or its agents for access to the work papers of such
accountants) and the Company shall reasonably facilitate such inspection and
examination; provided, however, that if no Event of Default has occurred and is
continuing, no more than one such examination shall occur per year and such
inspection shall not apply to the review of any information which applicable law
or regulation prohibits the Company or a Bank Subsidiary from furnishing to the
Lender.





--------------------------------------------------------------------------------





5.5    Use of Proceeds. Use the entire proceeds of the Obligations only for
working capital, general corporate purposes of the Company and its Subsidiaries
and to finance Permitted Acquisitions (including the BHB Merger).
5.6    Comply With, Pay and Discharge All Notes, Mortgages, Deeds of Trust and
Leases. Comply with, pay and discharge all existing notes, mortgages, deeds of
trust, leases, indentures and any other contractual arrangements to which the
Company or any Subsidiary is a party (including, without limitation, all
Indebtedness) in accordance with the respective terms of such instruments so as
to prevent any default thereunder, except where the failure to do so would not
be expected to have a Material Adverse Effect.
5.7    Environmental Compliance. The Company will observe and comply with, and
cause each Subsidiary to observe and comply with, all Environmental Laws to the
extent non‑compliance would reasonably be expected to constitute a Material
Adverse Effect.
5.8    Fees and Costs.
(a)Pay the Lender on the first Business Day of each of January, April, July and
October, in arrears, the accrued and unpaid commitment fee (“Commitment Fee”)
for the Revolving Loan Commitment, which Commitment Fee shall accrue at a rate
per annum equal to the Unused Fee Percentage multiplied by the difference
between (i) the Revolving Loan Commitment, and (ii) the Average Daily Principal
Balance during the most recently ended Fiscal Quarter (or any portion of such
Fiscal Quarter). The Commitment Fee shall be computed daily based on the actual
number of days elapsed in a year of 360 days. All unpaid Commitment Fees shall
be due and payable on the Termination Date. The Lender may debit to the
Company’s Loan Account all Commitment Fees when due, without prior notice to or
consent of the Company.


(b)Pay promptly upon receipt of an invoice the reasonable fees and expenses to
be reimbursed to the Lender pursuant to Section 5.4, including, without
limitation, travel expenses incurred by representatives of the Lender.


(c)Pay promptly upon receipt of an invoice from the Lender all reasonable fees
and expenses to be reimbursed to the Lender pursuant to this Agreement and the
Related Documents, and any amendments thereof and supplements thereto,
including, without limitation, the reasonable and document fees of a single firm
of counsel in connection with the preparation and negotiation of this Agreement,
the Related Documents and all amendments thereto, and any waivers of the terms
and provisions thereof and the consummation of the transactions contemplated
herein.


(d)Pay promptly upon receipt of an invoice from the Lender all reasonable fees
and expenses (including reasonable and documented attorneys’ fees) incurred by
the Lender in seeking advice under this Agreement and the Related Documents with
respect to protection or enforcement of the Lender’s rights and remedies under
this Agreement and the Related Documents and with respect to the Obligations
(including collection thereof) and all costs and expenses which may be incurred
by the Lender as a consequence of a Default as provided in Section 7.2 and all
reasonable fees and expenses incurred by the Lender in connection with any
bankruptcy, receivership, conservatorship or other debtor relief proceeding or
any federal or state liquidation, rehabilitation or supervisory proceeding
involving the Company or any of its Subsidiaries.


5.9    Indemnity. Indemnify the Lender, and its employees, officers, directors,
shareholders, agents, attorneys, successors and permitted assigns (each such
Person being called an “Indemnitee”) against any and all losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits, costs
and expenses





--------------------------------------------------------------------------------





of any kind or nature whatsoever, including, without limitation, attorneys’ fees
and expenses, incurred by them arising out of, in any way connected with, or as
a result of: (a) this Agreement or the Related Documents or the transactions
contemplated hereby or protection or enforcement of the Lender’s rights under
this Agreement or the Related Documents; (b) the execution and delivery of this
Agreement by the Company and the performance of the Obligations; and (c) any
claim, litigation, investigation or proceedings relating to any of the foregoing
or the transactions contemplated by this Agreement, whether or not the Lender is
a party thereto; provided, however, that such indemnity shall not apply to any
such losses, claims, damages, liabilities or related expenses which are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of an Indemnitee or a breach by the Indemnitee of its obligations
hereunder. The foregoing indemnities shall survive the Termination Date, the
consummation of the transactions contemplated by this Agreement, the repayment
of the Obligations and the invalidity or unenforceability of any term or
provision of this Agreement or of the Related Documents and shall remain in
effect regardless of any investigation made by or on behalf of the Lender or the
Company and the content or accuracy of any representation or warranty made under
this Agreement. Neither the Company nor any indemnified person shall be liable
for any special, indirect, consequential, exemplary or punitive damages (as
opposed to direct or actual damages) (including, without limitation, any loss of
profits, business or anticipated savings) in connection with this Agreement, the
Related Documents, or its activities related thereto.
5.10    Financial Covenants.
(a)    With respect to the Company on a consolidated basis, maintain at the end
of each Fiscal Quarter a Total Risk-Based Capital Ratio equal to or greater than
11.5%.


(b)    With respect to the Company on a consolidated basis and with respect to
each Bank Subsidiary, maintain at all times such capital as may be necessary to
cause the Company and such Bank Subsidiary to be classified as a “Well
Capitalized” institution in accordance with all laws and regulations (as such
laws and regulations may be amended, supplemented or otherwise modified from
time to time) of the primary Regulatory Authority that has supervisory authority
over the Company and/or such Subsidiary.


(c)    With respect to the Company on a consolidated basis, maintain at the end
of each Fiscal Quarter a ratio of Non-Performing Assets to Tangible Capital not
to exceed 25.00%, reducing to 16.00% for the Fiscal Quarter ended March 31, 2020
and each Fiscal Quarter ended thereafter.


(d)    With respect to the Company on a consolidated basis, maintain at the end
of each Fiscal Quarter (calculated on a rolling four-quarter basis) a Return on
Average Assets of at least 0.80%; provided, however, for purposes of calculating
the Return on Average Assets for any period of determination, one-time
gains/losses and tax-adjusted M&A expenses shall be excluded from the
calculation of Net Income.
    
5.11    Regulatory Compliance. Except as would not reasonably be expected to
result in a Material Adverse Effect, at all times remain in material compliance
with all regulatory rules and requirements of or imposed by the FDIC and all
other Regulatory Authorities which are applicable to or govern the Company or
any of its Subsidiaries.


5.12    Anti-Money Laundering Compliance. Provide such information and take such
actions as are reasonably requested by the Lender in order to assist the Lender
in maintaining compliance with anti-money laundering laws and regulations.







--------------------------------------------------------------------------------





SECTION 6 NEGATIVE COVENANTS
The Company covenants and agrees that, from and after the date of this Agreement
and until the Termination Date and until all Obligations to the Lender are paid
in full (other than contingent indemnification obligations for which no claim
has been made), the Company and each Subsidiary shall not directly or indirectly
without the prior written consent of the Lender:
6.1    Change of Control; Consolidation, Merger, Acquisitions, Etc. Except for
Permitted Acquisitions, (a) enter into a Change of Control transaction; or (b)
purchase or otherwise acquire all or substantially all of the assets or stock of
a Person.
6.2    Holding Company Indebtedness. With respect to the Company only (and not
any of its Subsidiaries, which in no event shall be bound by this Section 6.2)
issue, create, incur, assume or otherwise become liable with respect to (or
agree to issue, create, incur, assume or otherwise become liable with respect
to), or permit to remain outstanding, any Holding Company Indebtedness, except:
(a) the Obligations; (b) Holding Company Indebtedness fully and fairly reflected
on the Company’s most recent financial statements delivered to the Lender for
the Fiscal Year ended December 31, 2018; (c) Trade accounts payable in the
ordinary course of business; (d) Indebtedness secured by Permitted Liens in a
principal amount not to exceed $2,000,000 in the aggregate at any time
outstanding; (e) Subordinated Indebtedness in a principal amount not to exceed
$150,000,000 at any time outstanding that does not mature until after the latest
then effective Termination Date and is unsecured and expressly subordinate and
junior in all respects (including, without limitation, with respect to the right
of payment) to the Obligations; (f) Indebtedness constituting obligations of the
Company (after giving effect to the Permitted Acquisition) under debentures,
indentures, trust agreements and guarantees in connection with the issuance by
such Person of trust preferred securities that are issued and outstanding as of
the date hereof; (g) Indebtedness owed by the Company or any “affiliate” of the
Company (as defined in Regulation W of the FRB and Sections 23A or 23B of the
Federal Reserve Act) to any Subsidiary not in violation of Regulation W of the
FRB (as amended, supplemented or otherwise modified); (h) Holding Company
Indebtedness secured by Permitted Liens under clauses (q) and (r) of the
definition thereof, so long as any swap or hedging obligations thereunder are
entered into in order to manage existing or anticipated interest rate or
exchange rate risks and not for speculative purposes; (i) Holding Company
Indebtedness secured by Permitted Liens pursuant to clause (e) of the definition
thereof; (j) Holding Company Indebtedness assumed in connection with a Permitted
Acquisition; (k) Holding Company Indebtedness arising in connection with the
endorsement of instruments or other payment items for deposit; (l) Holding
Company Indebtedness consisting of guarantees incurred in the ordinary course of
business with respect to surety and appeal bonds, performance bonds, bid bonds,
appeal bonds, completion guarantee and similar obligations; (m) Holding Company
Indebtedness incurred in the ordinary course of business owed to any Person
providing property, casualty, liability, or other insurance to the Company or
any of its Subsidiaries, so long as the amount of such Indebtedness is not in
excess of the amount of the unpaid cost of, and shall be incurred only to defer
the cost of, such insurance for the year in which such Indebtedness is incurred
and such Indebtedness is outstanding only during such year; (n) unsecured
Indebtedness of the Company owing to employees, former employees, officers,
former officers, directors, or former directors (or any spouses, ex-spouses, or
estates of any of the foregoing) incurred in connection with the redemption by
the Company of the equity interests of the Company that has been issued to such
Persons; (o) to the extent constituting Indebtedness, the items disclosed on
Schedule 3.10; and (p) other Indebtedness, provided that the aggregate principal
amount of such other Indebtedness does not exceed $2,000,000 at any time
outstanding.
6.3    Liens; Negative Pledges. Create or permit to be created or allow to exist
any Lien upon or interest in any Property of the Company or any Bank Subsidiary
except Permitted Liens. The Company further agrees that it shall not, without
the prior written consent of the Lender, enter into, become a party to





--------------------------------------------------------------------------------





or become subject to any negative pledge agreement relating to any of its
Property with any third party except as set forth in the Related Documents.
6.4    Dividend; Distributions. Declare or pay Restricted Payments if an Event
of Default has occurred and is continuing under Section 7.1(a).
6.5    Loans; Investments. Make or commit to make advances, loans, extensions of
credit or capital contributions to, or purchases of any stock, bonds, notes,
debentures or other securities of, or make any other investment in, any Person
(collectively, “Investments”) except Investments (including without limitation
Permitted Acquisitions) made in accordance with all material Requirements of Law
(except as would not reasonably be expected to result in a Material Adverse
Effect) and otherwise not prohibited by this Section 6.
6.6    Compliance with ERISA. Except as set forth on Schedule 3.10, (a)
Terminate any Employee Plan so as to result in any material liability to PBGC;
(b) engage in any “prohibited transaction” (as defined in Section 4975 of the
Code) involving any Employee Plan which would result in a material liability for
an excise tax or civil penalty in connection therewith; or (c) incur or suffer
to exist any material “accumulated funding deficiency” (as defined in Section
302 of ERISA), whether or not waived, involving any condition, which presents a
risk of incurring a material liability to PBGC by reason of termination of any
such Employee Plan.
6.7    [Reserved].
6.8    Affiliates. Permit any transaction with any Affiliate of the Company or a
Subsidiary that materially violates Section 23A or 23B of the Federal Reserve
Act, as amended, or enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate of the Company or a Subsidiary, except upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than the
Company or such Subsidiary would obtain in a comparable arms-length transaction.
6.9    Subordinated Indebtedness. Except as set forth on Schedule 6.9, permit
any amendment or modification to the indenture, note or other agreement
evidencing or governing any Subordinated Indebtedness, or directly or indirectly
voluntarily repay, prepay, defease or in substance defease, purchase, redeem,
retire or otherwise acquire, any Subordinated Indebtedness other than, in each
case, as not prohibited under (x) an accompanying subordination agreement in
form and substance satisfactory to the Lender or (y) the subordination terms
otherwise applicable to such indenture, note or other agreement.


SECTION 7 DEFAULT AND REMEDIES
7.1    Events of Default Defined. Any one or more of the following shall
constitute an “Event of Default”:
(a)the Company shall fail to pay (i) any scheduled principal or interest when
due, or (ii) any other Obligation (including, without limitation, the payments
required by Sections 2.6, 2.7 and 5.8) within five (5) Business Days of when the
same shall become due and payable, in either case whether upon demand, at
maturity, by acceleration or otherwise;


(b)the Company or any of its Subsidiaries shall fail to observe or perform any
of the covenants, agreements or conditions contained in Sections 5.1(a), 5.2(b),
5.3, 5.4, 5.5, or any provision of Section 6;





--------------------------------------------------------------------------------







(c)the Company or any of its Subsidiaries shall fail to observe or perform any
of the other covenants, agreements or conditions contained in this Agreement or
the Related Documents and such failure shall continue for thirty (30) days after
Company’s receipt written notice of such failure by Lender;


(d)the Company or any of its Subsidiaries shall default (as principal or
guarantor or otherwise) in the payment of any other Indebtedness (including,
without limitation, any subordinated Indebtedness) aggregating $5,000,000 or
more, or with respect to any of the provisions of any agreement evidencing such
Indebtedness, and such default shall continue beyond any period of grace, if
any, specified in such agreement, unless the Company or such Subsidiary is
contesting such default in good faith and the Lender agrees, in its reasonable
discretion, that the Company or such Subsidiary is so-contesting such default;


(e)any representation or warranty made by the Company herein or in any of the
Related Documents or in any certificate, document or financial statement
delivered to the Lender shall prove to have been incorrect in any material
adverse respect as of the time when made or given;


(f)a final judgment (or judgments) for the payment of amounts aggregating in
excess of $5,000,000 shall be entered and final against the Company or any of
its Subsidiaries, and such judgment (or judgments) shall remain outstanding and
unsatisfied, unbonded or unstayed after forty-five (45) days from the date of
entry thereof (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage);


(g)the Company or any of its Subsidiaries shall (i) become insolvent or take or
fail to take any action which constitutes an admission of inability to pay its
debts as they mature; (ii) make an assignment for the benefit of creditors;
(iii) petition or apply to any tribunal for the appointment of a custodian,
receiver or any trustee for the Company or such Subsidiary or a substantial part
of its respective assets; (iv) suffer a rehabilitation proceeding,
custodianship, receivership, conservatorship or trusteeship to continue
undischarged for a period of sixty (60) days or more; (v) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, whether now
or hereafter in effect; (vi) by any act or omission indicate its consent to,
approval of or acquiescence in any rehabilitation proceeding or any such
petition, application or proceeding or order for relief or the appointment of a
custodian, receiver, conservator or any trustee for it or any substantial part
of any of its properties; or (vii) adopt a plan of liquidation of its assets;


(h) any Person shall: (i) petition or apply to any tribunal for the appointment
of a custodian, receiver, conservator or any trustee for the Company or any
Subsidiary or a substantial part of its respective assets which continues
undischarged for a period of sixty (60) days or more; (ii) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, rehabilitation, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, in which an order for relief
is entered or which remains undismissed for a period of sixty (60) days or more;


(i)(x) the FDIC, the FRB, or any other Regulatory Authority shall (A) issue any
formal material notice, order or directive involving activities deemed unsafe or
unsound by the Company or any of its Bank Subsidiaries which would reasonably be
expected to have a Material Adverse Effect, (B) issue a memorandum of
understanding, capital maintenance agreement, cease and desist order, prompt
corrective action order, or other directive (including a capital raise
directive) involving the Company or any of its Bank Subsidiaries which would
reasonably be expected to have a Material Adverse Effect, (C) otherwise
materially restrict the ability of the Bank Subsidiaries, as a whole, to pay
dividends to the Company without prior regulatory approval, or (y) the FDIC
shall terminate its insurance coverage with respect to the Bank Subsidiaries; or





--------------------------------------------------------------------------------







(j)this Agreement or any of the Related Documents shall at any time cease to be
in full force and effect, or the Company shall so assert or shall attempt to
revoke or terminate this Agreement or any Related Document.


7.2    Remedies Upon Event of Default. Upon the occurrence of an Event of
Default (which has not been cured to the extent cure is expressly permitted):
(a)    specified in clause (g) or (h) of Section 7.1, then, without presentment,
notice, demand or action of any kind by the Lender, all of which are hereby
waived: (i) the obligations of the Lender to make any further advances to the
Company shall automatically and immediately terminate; and (ii) the entire
amount of the Obligations shall be automatically accelerated and immediately due
and payable;
(b)    specified in any clauses of Section 7.1 other than clause (g) or (h), the
Lender may, without presentment, notice, demand or action of any kind by the
Lender, all of which are hereby waived, (i) immediately terminate its obligation
to make any further advances to the Company, and the same shall immediately
terminate; and (ii) declare the entire amount of the Obligations immediately
accelerated, due and payable;
(c)    the Lender may at any time, without prior notice or demand, set off any
credit balance or other money now or hereafter owed to the Company against all
or any part of the Obligations hereunder; and
(d)    the Lender shall have all of the rights and remedies provided to the
Lender by this Agreement and the other Related Documents, and all rights and
remedies provided by law and in equity, by statute or otherwise, and no remedy
herein conferred upon the Lender is intended to be exclusive of any other right
and remedy and each right and remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law, in equity, by statute or otherwise.
In addition to and not in lieu of any other right or remedy the Lender might
have, the Lender at any time and from time to time at its election may (but
shall not be required to) do or perform or comply with or cause to be done or
performed or complied with anything which the Company may be required to do,
perform or comply with, which after written demand the Company has failed or
refused to do, perform or comply with, and the Company shall reimburse the
Lender upon demand for any reasonable cost or expense which the Lender may incur
in such respect, together with interest thereon at the rate equal to the rate
payable under the Revolving Credit Note following an Event of Default from the
date of such demand until paid. No failure or delay on the part of the Lender in
exercising any right or remedy hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any right hereunder preclude any further
exercise thereof or the exercise of any other right or remedy. No remedy herein
conferred upon the Lender is intended to be exclusive of any other right and
remedy, and each right and remedy shall be cumulative and shall be in addition
to every other remedy given hereunder or now or hereafter existing at law or in
equity.
7.3    Termination of Commitment. During any time an Event of Default has
occurred and is continuing, subject to any right to cure such Event of Default
herein or in any of the Related Documents, the Lender shall have no further
obligation to make any further Loans or advances to the Company for any reason,
but any Loans or advances made by the Lender to the Company in its sole
discretion shall become part of the Obligations.





--------------------------------------------------------------------------------





SECTION 8 MISCELLANEOUS
8.1    Assignability; Successors. The provisions of this Agreement shall inure
to the benefit of and be binding upon the permitted successors and assigns of
the parties hereto. The Company’s rights and liabilities under this Agreement
and the Related Documents are not assignable in whole or in part without the
prior written consent of the Lender. The Lender may at any time sell, assign,
grant participations in or transfer, in whole or in part, to one or more banks
or other entities (each, a “Transferee”) all or a portion of its rights under
this Agreement or any other interest of the Lender in the Obligations; provided,
however, so long as no Event of Default exists, the Company’s consent shall be
required for any such assignment. Any such Transferee shall be bound by Section
8.2. Transferees to which a participation is granted (as opposed to a sale,
assignment or other transfer) shall not have voting or consent rights under this
Agreement and, notwithstanding such participations, the Lender’s obligations
under this Agreement shall remain unchanged; the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and the Company shall continue to deal solely and directly with the Lender in
connection with this Agreement. The Company agrees that upon the occurrence of
any Event of Default each Transferee shall be deemed to have the right of setoff
in respect of its participating interest in the Obligations to the same extent
as if the amount of its participating interest were owing directly to it as a
lender under this Agreement.
8.2    Confidentiality. The Lender shall hold all non-public information
regarding the Company and the Subsidiaries and their businesses, obtained by any
Lender pursuant to the requirements hereof, in accordance with its customary
procedures for handling confidential information of such nature, it being
understood and agreed by the Company that, in any event, the Lender (a) may make
disclosures of such non-public information (i) to its Affiliates and to the
Lender’s and its Affiliates’ respective employees responsible for the
administration of this Agreement or the operations supporting the facility
provided hereunder or otherwise on a “need-to-know” basis, legal counsel,
independent auditors and other experts or agents and advisors or to the Lender’s
current or prospective funding sources and to other Persons authorized by the
Lender to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 8.2 (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and shall be instructed to keep such
information confidential); (ii) to any actual or potential assignee, transferee,
or Transferee of any rights, benefits, interests and/or obligations under this
Agreement and the Related Documents or to any direct or indirect contractual
counterparties (or the professional advisors thereto) in swap or derivative
transactions related to the Obligations (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and required to acknowledge in writing their obligation to keep such
information confidential); (iii) to (A) any rating agency in connection with
rating the Company or its Subsidiaries or the Loans and/or the Revolving Loan
Commitment or (B) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Loans;
(iv) as required or requested by any Regulatory Authority purporting to have
jurisdiction over the Lender or its Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided that unless prohibited by applicable law or court order, the Lender
shall make commercially reasonable efforts to notify the Company of any request
by such Regulatory Authority (other than any such request in connection with any
examination of the financial condition or other routine examination of the
Lender by such Regulatory Authority) for disclosure of any such non-public
information at least two (2) Business Days prior to the actual disclosure
thereof; (v) to the extent required by order of any court, governmental agency
or representative thereof or in any pending legal or administrative proceeding,
or otherwise as required by applicable law or judicial process; provided that
unless prohibited by applicable law or court order, the Lender shall make
reasonable efforts to notify the Company of such required disclosure at least
two (2) Business Days prior to the actual disclosure of such non-public
information; (vi) in connection with the exercise of any remedies hereunder or
under any Related Document or any action or proceeding





--------------------------------------------------------------------------------





relating to this Agreement or any Related Document or the enforcement of rights
hereunder or thereunder, (vii) with the consent of the Company, or (viii) to the
extent such information (A) becomes publicly available other than as a result of
a breach of this Section 8.2, (B) becomes available to the Lender or any of its
Affiliates on a non-confidential basis from a source other than the Company or a
Subsidiary, or (C) is independently developed by the Lender; and (b) may
disclose the existence of this Agreement and the non-public information about
this Agreement to market data collectors and similar services providers to the
lending industry (including for league table designation purposes) and to
service providers to the Lender in connection with the administration and
management of this Agreement and the other Related Documents.
8.3    Survival. All agreements, covenants, representations and warranties made
herein and in the Related Documents shall survive the execution and delivery of
this Agreement and the Related Documents, the making of the Obligations and the
termination of this Agreement.
8.4    Governing Law. This Agreement and the Related Documents shall be governed
by the internal laws of the State of New York (regardless of such State’s
conflict of laws principles). The parties hereto acknowledge that this Agreement
and the Related Documents were all negotiated with the assistance of counsel
and, accordingly, such laws shall be applied without reference to any rules of
construction regarding the draftsman hereof.
8.5    Counterparts; Headings. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement. Delivery of an
executed counterpart of this Agreement and the Related Documents by facsimile,
electronic mail (including pdf) or other electronic method of transmission shall
be equally as effective as delivery of an original executed counterpart. The
descriptive headings in this Agreement are inserted for convenience of reference
only and shall not affect the construction of this Agreement. All pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the person or persons may require.
8.6    Entire Agreement; Amendments. This Agreement, the Exhibits and Schedules
attached hereto, and the Related Documents contain the entire understanding of
the parties with respect to the subject matter hereof, and supersede all other
understandings, oral or written, with respect to the subject matter hereof. No
amendment, modification, alteration, or waiver of the terms of this Agreement or
consent required under the terms of this Agreement shall be effective unless
made in a writing, which makes specific reference to this Agreement and which
has been signed by the party against which enforcement thereof is sought. Any
such amendment, modification, alteration, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
8.7    Notices. All communications or notices required or permitted by this
Agreement shall be in writing, and shall be deemed to have been given or made
when delivered in hand or deposited in the mail, or sent by facsimile or e-mail.
Communications or notices shall be delivered personally or by certified or
registered mail, postage prepaid, or by facsimile and addressed as follows,
unless and until either of such parties notifies the other in accordance with
this section of a change of address:





--------------------------------------------------------------------------------





if to the Company:
 
Independent Bank Corp
 
 
 
288 Union Street
 
 
 
Rockland, MA 02370
 
 
 
Attn: Mr. Jonathan Nelson, SVP / Treasurer
 
 
 
             Mr. Edward H. Seksay, General Counsel
 
 
 
Fax: (508) 732-7948 and (508) 732-7783
 
 
 
E-mail: jonathan.nelson@rocklandtrust.com and
 
 
 
             edward.seksay@rocklandtrust.com
 
 
 
 
 
with copies to: Day Pitney LLP:
 
One Jefferson Road
 
 
 
Parsippany, NJ 07054
 
 
 
Attn: Michael T. Rave, Esq.
 
 
 
Fax: (973) 206-6791
 
 
 
E-mail: mrave@daypitney.com
 
 
 
 
 
if to the Lender:
 
U.S. Bank National Association
 
 
 
Depository Financial Institution Group
 
 
 
5065 Wooster Road, CN-OH-L2CB
 
 
 
Cincinnati, OH 45226-2326
 
 
 
Attn: Cynthia M. Olson
 
 
 
E-mail: cynthia.olsonl@usbank.com
 
 
 
 
 
with copies to:
 
Michael Best & Friedrich LLP
 
 
 
100 E Wisconsin, Suite 3300
 
 
 
Milwaukee, WI 53202-4108
 
 
 
Attn: Alexander P. Fraser, Esq.
 
 
 
Fax: (414) 271-0656
 
 
 
E-mail: apfraser@michaelbest.com
 







8.8    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
8.9    Further Assurances. The Company agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Lender may at any time reasonably request in
connection with the administration or enforcement of this Agreement or the
Related Documents or in order better to assure and confirm unto the Lender its
rights, powers and remedies hereunder.
8.10    Submission to Jurisdiction. Any claim or issue arising out of this
Agreement or the Related Documents will be enforced or resolved in any state or
federal court having subject matter jurisdiction and located in New York, New
York. For the purpose of any action or proceeding instituted with respect to any
such claim, the Lender and the Company hereby irrevocably submit to the
jurisdiction of such courts. The Lender and the Company irrevocably consent to
the service of process out of said courts by mailing a copy





--------------------------------------------------------------------------------





thereof, by registered mail, postage prepaid, to the Lender or the Company, as
applicable, and each agrees that such service, to the fullest extent permitted
by law (a) shall be deemed in every respect effective service of process upon it
in any such suit, action or proceeding, and (b) shall be taken and held to be
valid personal service upon personal delivery to it. Nothing herein contained
shall affect the right of the Lender or the Company to serve process in any
other manner permitted by law or preclude the Lender or the Company from
bringing an action or proceeding for injunctive relief in respect hereof in any
other country, state or place having jurisdiction over such action. The Lender
and the Company hereby irrevocably waive, to the fullest extent permitted by
law, any objection which it/they may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any court located in New
York, New York and any claim that any such suit, action or proceeding brought in
such a court has been brought in an inconvenient forum.
8.11    Waiver of Jury Trial. Each party hereto knowingly, voluntarily and
without coercion, waives all rights to a trial by jury of all disputes arising
out of or in relation to (a) this Agreement or any Related Document to which it
is a party, or under any amendment, instrument, document or agreement delivered
or which may in the future be delivered in connection therewith, (b) arising
from any relationship existing in connection with this Agreement or and any
Related Document, or (c) any act, conduct or omission in connection with this
Agreement, the Related Documents or any relationship created thereby, regardless
of the time when the same may occur, and agrees that all matters relating
thereto and any such action or proceeding shall be tried before a court and not
before a jury.
8.12    Inducements. All statements, promises or inducements made to any party
hereto in connection with this Agreement and the Related Documents are set forth
herein or therein.
8.13    USA Patriot Act; Office of Foreign Assets Control. The Lender hereby
notifies the Company and each of its Subsidiaries that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Company and each of its Subsidiaries,
which information includes the name and address of the Company and each of its
Subsidiaries and other information that will allow the Lender to identify the
Company and each of its Subsidiaries in accordance with the Patriot Act and the
Company agrees to provide such information. In addition, and without limiting
the foregoing sentence, the Company shall (a) ensure, and cause each Subsidiary
to ensure, that no Person who owns a controlling interest in or otherwise
controls the Company or any Subsidiary is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (b) not use or permit the use of the
proceeds of the Loans to violate any of the foreign asset control regulations of
OFAC or any enabling statute or Executive Order relating thereto, and
(c) comply, and cause each Subsidiary to comply, with all applicable Bank
Secrecy Act laws and regulations, as amended.


8.14    Nonliability of the Lender. The relationship between the Company and the
Lender shall be solely that of borrower and lender. The Lender shall have no
fiduciary responsibilities to the Company or its Subsidiaries. The Company
agrees that the Lender shall have no liability to the Company or any of its
Subsidiaries (whether sounding in tort, contract, or otherwise) for losses
suffered by the Company or any of its Subsidiaries in connection with, unless
such losses are the result of gross negligence or willful misconduct of the
Lender or any other Indemnitee, or breach in bad faith of the Lender or any
other Indemnitee of their respective obligations, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
this Agreement and the Related Documents, or any act, omission or event
occurring in connection herewith or therewith. The Lender shall have no
liability with respect to, and the Company hereby waives, releases, and agrees
not to sue for, any special, indirect, or consequential damages suffered





--------------------------------------------------------------------------------





by the Company in connection with, arising out of, or in any way related to this
Agreement, the Related Documents or the transactions contemplated hereby or
thereby.


8.15    Recitals. The Recitals to this Agreement are true and correct and are
incorporated in this Agreement by this reference.






[signature page follows]











--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
INDEPENDENT BANK CORP.




By: /s/ Jonathan Nelson___    _
Name: Jonathan Nelson
Title: SVP / Treasurer
























































[signatures continued on next page]





--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION
By: /s/ Jeffrey P Googins    
Name: Jeffrey P. Googins
Title: Senior Vice President



































